MacIntyre, J.
The motion for a new trial was overruled on June 24, 1933, and the bill of exceptions was presented on July 15, 1933. The bill of exceptions not having’ been tendered within twenty days from the date of the judgment complained of, this court is without jurisdiction and can not consider the ease. Jones v. State, 146 Ga. 8 (90 S. E. 280). Writ of error dismissed.

Broyles, O. J., and Guerry, J., concur.

L. C. Underwood, M. B. Gdlhoun, Alonzo Woods, W. B. Kent, L. C. Harrell, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.